Citation Nr: 1027340	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for vertigo (claimed as an 
inner ear disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to April 
1984.

The appeal comes before the Board of Veterans' Appeals (Board) 
from November 2005 and March 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for vertigo.

The Veteran had a hearing with a Decision Review Officer (DRO) in 
October 2006.  The transcript has been associated with the claims 
file. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that vertigo was 
manifested during active service, was manifested within the first 
post-service year, or was developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim in 
August 2005.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in August 2005.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was reviewed 
and a supplemental statement of the case (SSOC) was issued in 
November 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 2006. 

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records, service personnel records, and post-service VA and 
private treatment records pertaining to his claimed vertigo have 
been obtained and associated with his claims file.  
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed vertigo 
disability.  However, VA need not conduct an examination with 
respect to the claim on appeal, as information and evidence of 
record contains sufficient competent medical evidence to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case, as there is no evidence that the Veteran's vertigo may be 
related to his service.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he currently suffers from vertigo as a 
result of his active military service, including a ruptured right 
ear drum during an altitude chamber ride.  Considering the claim 
in light of the above-noted legal authority, the Board finds that 
the weight of the evidence is against the claim.

Service treatment records, including an October 1977 enlistment 
examination and February 1984 separation examination reports and 
associated medical histories, are silent for any complaints or 
findings of an inner ear injury or dizziness.

In a July 2005 VA treatment record, the Veteran reported he had a 
two year history of dizziness that initially came on suddenly.  
It was noted that an X-ray report and CT scan were found to be 
within normal limits. 

In private treatment records dated in August 2005 from the 
Medical University of South Carolina, the Veteran reported that 
he first became aware of his symptoms sometime after 1996, at 
which time he discontinued the alcohol abuse, and went sober.  He 
reported that the symptoms worsened within the past two years.  
He described the symptoms as severe vertigo lasting seconds with 
movement of his head, and in between the episodes he continued to 
feel "off".  Objective testing was conducted and the results 
were indicative of unilateral right-sided peripheral vestibular 
hypofunction.  

VA treatment records dated in September and December 2006 also 
indicate complaints of dizziness.  

Based upon the evidence of record, the Board finds that vertigo, 
or an inner ear disorder, is not shown to have developed as a 
result of an established event, injury, or disease during active 
service.  Although the Veteran has claimed he ruptured his ear 
while in active service, service treatment records are negative 
for any ear injuries.  The Veteran reported first experiencing 
dizziness in 1996, and evidence of a diagnosis of an inner ear 
disorder is first shown in 2005, more than 21 years after 
separation from active service and cannot be presumed to have 
been incurred in service.  The Board also notes that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor that 
tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).   Significantly, the record 
also includes no competent medical opinion establishing a nexus 
or medical relationship between current inner ear disorder 
diagnosed post-service and events during the Veteran's active 
service, and neither the Veteran nor his representative have 
presented, identified, or alluded to the existence of, any such 
opinion.  Consequently, the Board finds that entitlement to 
service connection for an inner ear disorder is not warranted.

The Board has carefully considered the statements regarding the 
Veteran's inner ear disorder.  While the Board does not doubt the 
sincerity of his belief that his inner ear disorder is the result 
of his active service, this claim turns on a medical matter.  
Though the Veteran may be competent to testify as to the sensory 
perceptions of his current disorder, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Lay persons are limited to attesting to factual matters 
of which they have first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  As a layperson without the 
appropriate medical training or expertise, the Veteran is not 
competent to render a probative opinion on such a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the submitted assertions in this regard do 
not constitute persuasive evidence in support of the claim for 
service connection.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claim.


ORDER

Entitlement to service connection for vertigo (claimed as an 
inner ear disorder) is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


